On behalf of the Government and the people of Papua New Guinea, I congratulate the President of the General Assembly at its seventieth session on his election. We also pay tribute to his predecessor, His Excellency Mr. Sam Kutesa, Foreign Minister of Uganda, for his able leadership as President of the General Assembly at its sixty-ninth session and for steering the course for the adoption of the post-2015 development agenda. Furthermore, we extend our gratitude to the Secretary- General for his unfailing commitment and visionary leadership of the United Nations, thereby ensuring that the spirit of the Charter remains an enduring pillar for our collective well-being as we retool it to meet the emerging challenges and opportunities of the twenty- first century and beyond.
We commend the theme of the general debate, “The United Nations at 70: a new commitment to action”, and pledge our support to the presidency in ensuring the effective implementation of the transformative 2030 Agenda for Sustainable Development (resolution 70/1) that was adopted unanimously a few days ago. As Papua New Guinea celebrates its fortieth year of nationhood, we also join the United Nations family this
year in marking the founding of the United Nations 70 years ago. My Government is committed to working in close partnership with all stakeholders to implement the post-2015 development agenda, which in turn must be nationally owned and driven.
We can succeed only when countries truly own and lead their national development plans and strategies, while integrating the 2030 Agenda. Consistent with its 2014 national strategy for responsible sustainable development, Papua New Guinea recognizes that a healthy, well-educated population is the underlying driver for development.
The principle of responsible, sustainable development means that we do not conduct ourselves in a manner that will compromise future generations. The high-level political forum must support national, regional and global efforts with respect to the Sustainable Development Goals (SDGs) and avoid issues such as those that undermined the work of the Commission on Sustainable Development. The Government of Papua New Guinea has adopted enabling national policies, strategies and plans to provide an environment conducive to achieving the Millennium Development Goals and the SDGs. Those policies cover the areas of population, water and sanitation, hygiene, free basic health services and tuition-free education. The free-education policy has led to the enrolment in schools of an additional 2 million children in the past two years.
Papua New Guinea has laid a strong foundation for development in the past decade. This has resulted in unprecedented economic growth, which reached double digits in 2012. However, the current depression in international commodity prices and stock markets has negatively impacted the country’s economic performance. We are taking steps to ensure that the recent adverse conditions do not jeopardize the positive gains made in the past 10 years. Papua New Guinea is part of the global economy and, as such, seeks a stable, equitable international economic and financial architecture to support our efforts in advancing human development. The challenge for Papua New Guinea is to translate enhanced economic growth and other transformations into improved practical human development outcomes, in order to achieve our National Vision 2050. That should then result in the achievement of the SDGs.
As we gather here today, there are many conflicts worldwide, with millions of people displaced and forced
22/26 15-29876

01/10/2015 A/70/PV.24
to leave their homes under risky conditions, in search of safety and security. Threats to peace and security hinder the achievement of the 2030 Agenda. Those security concerns, including transnational crime and international terrorism, if not adequately contained, will have proliferating cross-border effects on global peace, stability and economic prosperity, including for us in the Pacific Islands region. Papua New Guinea echoes the calls on all conflicting parties to amicably discuss and resolve their differences under the mandate of the Charter of the United Nations, with a view to maintaining global peace and security.
Papua New Guinea is proud to contribute to the United Nations and regional peacekeepers in South Sudan and Darfur. We hope to increase our deployment numbers as our economy grows.
The global refugee crisis has reached Papua New Guinea. We have received refugees and asylum seekers since independence. We are currently working closely with the Government of Australia by providing an asylum-seeker processing facility and contributing to finding lasting solutions to the global challenge. We strongly believe that it is high time for the global community to seriously address the root causes of the refugee situation and the forced displacement of people and families.
The illicit trade in small arms and light weapons remains a serious threat to national and global peace, security and development. In that light, Papua New Guinea has prioritized policy initiatives and programmes to curb the importation and trading of firearms.
Papua New Guinea reaffirms its commitment to upholding and protecting fundamental human rights. Our national population policy 2015-2024 recognizes that human rights are closely intertwined with sustainable development.
Papua New Guinea welcomes the Sendai Framework for Disaster Risk Reduction. This global mechanism is essential, given the increasing frequency and severity of climate-induced natural disasters, particularly in our Pacific islands region. Recognizing the need for better preparation for timely responses to disasters and crisis situations, the Pacific subregional grouping — the Melanesian Spearhead Group — is in the process of establishing a humanitarian and emergency technical response coordination centre. We welcome technical
and capacity-building assistance from the international community to support our efforts, as provided for under international agreements, including the SIDS Accelerated Modalities of Action (SAMOA) Pathway.
The world has changed since the formation of the United Nations 70 years ago. The current United Nations system requires urgent reform, and we support the efforts of the Secretary-General in that regard. On Security Council reform, we welcome the General Assembly’s recent adoption of decision 69/560, on equitable distribution and representation in the Council’s membership. Additionally, Papua New Guinea supports the initiative to review the use of the veto power in the Security Council, particularly during times of grave humanitarian crisis and mass atrocities.
In the regional context, we are fully supportive of the 2014 Pacific Islands Forum reforms, whereby a new regional development road map — the Framework for Pacific Regionalism — was adopted to promote greater regional cooperation, integration and connectivity. Through this Framework, Papua New Guinea committed $100 million for 2014-2018 to its regional outreach programme, to support Pacific SIDS in critical areas of development such as good governance, education, health, capacity-building, climate change, relief assistance and natural disaster reconstruction efforts.
Our assistance to Pacific SIDS exemplifies and promotes the spirit of South-South cooperation, and we encourage others to join us in similar partnerships. In that respect, Papua New Guinea has made modest financial contributions to Fiji, the Marshall Islands, Niue, Kiribati, Solomon Islands, Tonga, Tuvalu and Vanuatu, as well as to various regional entities including the Pacific Islands Forum, the Secretariat of the Pacific Community, the South Pacific Regional Environment Programme and the Melanesian Spearhead Group, to add value to regional partnerships.
The Pacific region continues to attach critical importance to ensuring the sustainable development, management and conservation of the Pacific Ocean for our peoples’ livelihoods, food security and economic development. In this regard, we welcome SDG 14, on conservation and sustainable use of the oceans, seas and marine resources. We call upon development partners to assist us in addressing various challenges related to the oceans, including illegal, unregulated and unreported fishing in our territorial waters.
15-29876 23/26

A/70/PV.24 01/10/2015
Climate change poses imminent dangers with wide-ranging implications, including threats not only to human security, survival and development, but also to the entire global ecosystem. Our Climate Change Management Act is possibly the first legislation of its kind in the Pacific islands. It provides for funding arrangements to assist in the adaptation to climate change.
Along with other Pacific island States, Papua New Guinea looks forward to the twenty-first session of the Conference of the Parties to the United Nations Framework Convention on Climate Change (UNFCCC) in Paris and hopes that a new comprehensive and legally binding climate agreement will be adopted to set the schedules for the reduction of carbon emissions from both the developed and developing world. The most imminent threat resulting from sea level rise due to climate change is the forced displacement of populations and complete inundation and loss of sovereign territories, particularly in Pacific small island developing States. We therefore call on the Security Council to deal decisively with the implications of climate change and security issues.
The recent Pacific Island Forum summit in Port Moresby adopted the Pacific Island Forum Leaders Declaration on Climate Change Action. Leaders were deeply concerned about the serious effects and impacts of climate change, particularly on national and regional development and security issues. Among other things, the Pacific island leaders declared that an increase of 1.5°C would severely exacerbate the particular challenges facing the most vulnerable smaller island States of the Pacific and urged that all efforts be made to keep us within the global temperature goal, as noted by the Conference of the Parties to the UNFCCC at its twentieth session, in its decision 1/CP.20.
The 2015 Pacific Islands Forum Leaders Declaration on Climate Change Action also expresses an expectation that there will be access to financial resources for climate change actions and resilience in vulnerable developing countries; recognition of the special circumstances and vulnerability of SIDS, particularly those in the Pacific, and the least developed countries (LDCs); support for inclusion in the Paris outcome document of loss and damage as a critical and stand-alone element, building on the ongoing work of the Warsaw International Mechanism for Loss and Damage; and finally, recognition of impacts of climate change on women and youth, the
elderly, the disabled, indigenous peoples and other vulnerable and marginalized groups, acknowledging their contributions to effective implementation of the Paris outcome document.
Let us not leave anyone — particularly those of us in SIDS and LDCs — behind, drowning. We must strive to come together in accordance with the rule of law for a better, more secure and prosperous world.
